   Case: 1:16-cv-08303 Document #: 210 Filed: 10/17/18 Page 1 of 8 PageID #:2688




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

T.S., et. al.,                                      )
                                                    )
                                 Plaintiffs,        )
                                                    )
        v.                                          )       No. 16-cv-8303
                                                    )
TWENTIETH CENTURY FOX                               )       Hon. Rebecca Pallmeyer
TELEVISION , et. al.                                )
                                                    )
                                 Defendant.         )

             DEFENDANT COOK COUNTY’S RESPONSE IN OPPOSITION TO
                       PLAINTIFFS’ MOTION TO COMPEL

        NOW COMES Defendant, COOK COUNTY (“County”), by its State’s Attorney,

KIMBERLY M. FOXX, through her Assistant State’s Attorney, Danielle Mikhail, and for its

response in opposition to Plaintiffs’ Motion to Compel Discovery Responses from Cook County

(“Motion”), states as follows:

        Plaintiffs moved to compel the County to provide Cook County Juvenile Temporary

Detention Center (“JTDC”) scheduling logs of certain detainees who were referred to the

medical, dental, or mental health clinics. (Docket 195). These scheduling logs contain personal

health information (“PHI”) of the detainees listed on the schedule. Simply put, Plaintiffs’ Motion

should be denied for three reasons: 1.) Plaintiffs misunderstand the Health Insurance Portability

and Accountability Act of 1996 (“HIPAA”) and are requesting documents that the County

currently has no consent to produce; 2.) PHI of individual detainees is completely irrelevant to

Plaintiff’s cause of action; and 3.) Plaintiffs’ motion is procedurally improper as there has been

no formal discovery request by Plaintiffs for the documents in question.




                                                1
    Case: 1:16-cv-08303 Document #: 210 Filed: 10/17/18 Page 2 of 8 PageID #:2688




         A. County’s Production of the Scheduling Logs would be a Violation of the Health
            Insurance Portability and Accountability Act of 1996 (“HIPAA”)

         Contrary to Plaintiffs’ Motion, the main objection by County is the potential HIPPA

violations that would occur should County produce the documents in question. The documents

Plaintiffs are seeking are the scheduling logs of the medical, dental, and mental health clinic.

Once a detainee has submitted a Health Service Request Form, that detainee is assessed by a

nurse and, should the detainee require more specialized treatment that cannot be provided on site,

the nurse would refer that detainee to one of the three clinics. Those detainees referred to the

medical or dental clinic would then be put on the scheduling log to receive an appointment at the

designated clinic.1 These scheduling logs list, among other things, the detainee’s name, date they

were seen at the clinic, and the reason for their visit. The “reason for visit” section contains

protected medical information (“PHI”) of that detainee. Plaintiffs have not obtained any written

HIPAA waivers from the detainees to disclose their PHI. As such, the County has no consent or

authority to turn over the schedule logs as they contain PHI on various detainees.

         Plaintiffs present with a fundamental misunderstanding of the County’s, and their own,

obligations under HIPAA. The Privacy Rule issued by the U.S. Department of Health and

Human Services to implement HIPPA outlines standards that address the disclosure of

individuals’ health information. The Privacy Rule protects all individually identifiable health

information, or PHI. 45 C.F.R. § 160.103. Health care providers subject to the HIPAA Privacy

Rule include all “providers of services.” The County, which is a “provider of services,” would be

considered a covered entity subject to the requirements of HIPAA. Any entity covered by

HIPAA, such as the County, may not use or disclose individuals’ PHI, except either: 1.) as the


1
 There is no such scheduling log for the mental health clinic as the “team members” in the mental health clinic are
assigned to individual detainees requests as they come in on a needed basis. Therefore, there exists no such
document that Plaintiff is requesting in regards to mental health appointments.

                                                         2
   Case: 1:16-cv-08303 Document #: 210 Filed: 10/17/18 Page 3 of 8 PageID #:2688




Privacy Rule permits or requires; or 2.) as the individual, or his personal representative,

authorizes in writing. 45 C.F.R. § 164.502(a).

       Plaintiffs argue that despite a lack of authorization from the individual detainees,

pursuant to 45 C.F.R. § 164.512, the County nonetheless should disclose detainees PHI because

it is sought in response to a discovery request. (See Docket 195, p. 4-5). However, contrary to

Plaintiffs’ interpretation, § 164.512 provides that PHI may only be disclosed if, in response to

discovery requests, the covered entity “receives satisfactory assurance … that reasonable efforts

have been made by such party to ensure that the individual who is the subject of the [PHI] that

has been requested has been given notice of the request, or … that reasonable efforts have been

made by such party to secure a qualified protective order that meets [the requirements of 45

C.F.R. § 164.512(e)(v)]. See 45 C.F.R. § 164.512(e)(1)(ii). To evaluate whether the County has

received satisfactory assurance, the Court should look to 45 C.F.R. § 164.512(e)(1)(iii), which

provides that a covered entity receives satisfactory assurances from a party seeking protecting

health information if:

        (A) The party requesting such information has made a good faith attempt to
            provide written notice to the individual…;

        (B) The notice included sufficient information about the litigation or proceeding
            in which the protected health information is requested to permit the
            individual to raise an objection to the court or administrative tribunal; and

        (C) The time for the individual to raise objections to the court or administrative
            tribunal has elapsed, and:

             (1) No objections were filed; or

             (2) All objections filed by the individual have been resolved by the court or
                 the administrative tribunal and the disclosures being sought are
                 consistent with such resolution. 45 C.F.R. § 164.512(e)(1)(iii).




                                                 3
   Case: 1:16-cv-08303 Document #: 210 Filed: 10/17/18 Page 4 of 8 PageID #:2688




None of the individual detainees in this case from whom Plaintiffs seek PHI have received

timely, actual notice of Plaintiffs request for their medical information. None of these detainees

are even on notice of this proceeding. Further, beyond requiring a good-faith attempt to provide

notice to the individual, 45 C.F.R. § 164.512(e)(1)(iii)) also requires that the individual has not

raised objections to the request for disclosure. Section 164.512(e)(1)(iii) anticipates that an

individual may raise objections to disclosure of his or her PHI. For that reason, it requires a

demonstration of efforts to notify the individual before permitting disclosure in response to a

discovery request. Here, whether the County may disclose the PHI sought by Plaintiffs without

running afoul of HIPAA requirements is contingent, in part, upon the resolution of any

objections raised by the individual detainees. Resolution of the individual detainees’ objections

to disclosure of their PHI, if any, cannot occur unless written notice is provided to those

detainees. Plaintiffs have not established that any notice at all was given to the detainees of their

request or of this proceeding. Thus, their Motion to Compel is premature.

       The overarching problem is that Plaintiffs misconstrue the issue at play with HIPPA

altogether. HIPPA is an individual, personal right. Section 164, Subpart E of Title 45 of the Code

of Federal Regulations highlights that by repeatedly deferring to the individual’s consent, waiver,

acknowledgement, and/or notice of what is going on with their PHI. This individual right that

trumps Plaintiffs request of County as it is not the County’s right in the first place. Individuals

cannot waive rights "implicitly" when they have no actual knowledge of the lawsuit in which

their medical information may be disclosed. See 45 C.F.R. § 164.512(e)(1)(iii). The very

principle behind HIPAA is that all individuals are given the chance to “opt out” of disclosing

their confidential information. See 45 C.F.R. § 164.510. Until the individuals are presented with

that option to “opt out,” none of their personal health information should be disclosed. See Id.



                                                 4
   Case: 1:16-cv-08303 Document #: 210 Filed: 10/17/18 Page 5 of 8 PageID #:2688




Filing a class action does not alleviate the problem of potential embarrassment and shame

individuals will face in disclosing their PHI to identify with a class. In re Rhone-Poulenc Rorer

Inc., 51 F.3d 1293, 1302 (7th Cir. 1995). Class action certification is a completely separate issue

from the individual privacy rights and HIPPA protections afforded to any individual who may be

involved in a class action lawsuit. See Id. (“If the privacy of these class members in these follow-

on proceedings to the class action is sought to be protected by denominating them "John Does,"

that is something that can equally well be done in individual lawsuits. The "John Doe" device--

and with it the issue of privacy--is independent of class certification.”).

        Regardless, having failed to provide sufficient notice of their discovery request to the

detainees, Plaintiffs next contend that they have secured a qualified protective order that meets

the requirements imposed by 45 C.F.R. 164.512(e)(1)(v), such that the County cannot object to

producing the detainees’ PHI. In support of their position, Plaintiffs point to the existing

Confidentiality Order. (Docket 125). However, the Confidentiality Order on file should not be

construed as a HIPAA Qualified Protective Order. The Confidentiality Order in this case does

not define the term “medical information” or equate that term with “protected health

information” and it mentions nothing of HIPPA or HIPPA’s regulations and protections. It does

nothing to insure the least possible dissemination of any private health information disclosed in

this case and therefore is not strong enough to protect the detainees PHI. Just because a

document is labeled “confidential” in a case does not mean there is adequate protection, or

consent, of its disclosure in a case.

        What’s more, even if the Court should find the Confidentiality Order on file sufficient,

under Illinois law, an individual whose protected health information is sought must personally

sign the Qualified Protective Order and expressly waive his/her constitutional right to privacy



                                                  5
   Case: 1:16-cv-08303 Document #: 210 Filed: 10/17/18 Page 6 of 8 PageID #:2688




prior to the entry of the order. Shull v. Ellis, 19 L 9759 (Cir. Ct. Cook Cty. Jul. 25, 2017).

None of the individual detainees signed the Confidentiality Order at any time. (Docket 125).

Plaintiffs argue that the decision in Shull is irrelevant. However, under 45 C.F.R. 160.203(b),

state law that is contrary to HIPAA will not be preempted if it “relates to the privacy of

individually identifiable health information and is more stringent” than a standard or requirement

imposed by HIPAA regulations. Shull undeniably imposes a requirement related to protected

health information that is more stringent than 45 C.F.R. 164.512(e)(1)(v). Plaintiffs therefore

cannot rely on the existing Confidentiality Order; they must either obtain personal authorization

or make a good faith attempt to notify the detainees of their discovery requests and this

proceeding.

        B. County Should Not Produce the Scheduling Logs Because the PHI of Individual
           Detainees is Irrelevant to Plaintiffs’ Claim.

       According to Plaintiff’s Second Amended Complaint, the only allegations related to

health care provided for JTDC detainees is the timeliness of the responses to detainees Health

Service Request Forms during the filming of Empire. [Docket 88, p. 16, ¶ 43 (“… [I]n order to

seek medical attention the children can fill out sick-call slips on their pods. During normal

operation, these requests usually receive prompt attention. The Empire film crew used the

JTDC’s infirmary to shoot scenes for the show, however, and during filming numerous sick call

requests were ignored[;]” p. 17, ¶ 47, subsection c (“Sick call requests by children on T.S.’s pod

were also ignored during filming, whereas during regular operation they were responded to

relatively promptly.”)]. Plaintiffs’ claim for any individual detainee’s PHI is therefore outside the

scope of their own Second Amended Complaint and thus, irrelevant.

       Furthermore, it should be noted that the County has offered to redact the “reason for

visit” column in the scheduling log documents, thereby protecting the detainees’ PHI while

                                                 6
    Case: 1:16-cv-08303 Document #: 210 Filed: 10/17/18 Page 7 of 8 PageID #:2688




providing Plaintiffs with the information they desire: the detainees’ names and dates of when

they were seen at the clinic. (See Docket. 195, p. 3). Plaintiffs’ still rejected the redacted version

of these documents. Regardless, because this type of information is in no way related to the

allegations in their Second Amended Complaint, County should not be required to produce these

irrelevant documents.

         C. Plaintiffs’ Motion to Compel is Procedurally Premature and Should be Denied

        Plaintiffs’ initial request for the complained of documents stems from an informal email

by Plaintiffs sent to County after County already responded to Plaintiffs’ Third Request for

Production. (Docket 195, Exhibit 1). Instead of issuing a Fourth Requests for Production,

Plaintiffs simply asked County for entirely new documents via an email with County. Therefore,

the entire meet and confer “email” pursuant to Federal Rule of Civil Procedure 37 and Local

Rule 37.22, as well as Plaintiffs’ Motion to Compel, are procedurally improper and should not be

considered by the Court in the first place.

        WHEREFORE, Defendant, COOK COUNTY, respectfully requests that this Honorable

Court enter an Order denying Plaintiffs’ Motion to Compel and awarding COOK COUNTY its

costs in responding thereto, and prays for any other relief that this Honorable Court deems

necessary and just.




2
  Local Rule 37.2 provides, in pertinent part, “[T]his court shall hereafter refuse to hear any and all motions for
discovery and production of documents . . . unless the motion includes a statement (1) that after consultation in
person or by telephone and good faith attempts to resolve differences they are unable to reach an accord, or (2)
counsel's attempts to engage in such consultation were unsuccessful due to no fault of counsel's…”

                                                        7
   Case: 1:16-cv-08303 Document #: 210 Filed: 10/17/18 Page 8 of 8 PageID #:2688




                                                   Respectfully submitted,

                                                   KIMBERLY M. FOXX
                                                   State’s Attorney of Cook County

                                            By:    /s/ Danielle Mikhail
                                                   Assistant State’s Attorney
                                                   500 Richard J. Daley Center
                                                   Chicago, Illinois 60602
                                                   (312) 603-3368
                                                   danielle.mikhail@cookcountyil.gov




                               CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that the foregoing Defendant Cook County’s Response in
Opposition to Plaintiffs’ Motion to Compel was served on all counsel of record pursuant to the
Court’s ECF system on this 17th day of October, 2018.


                                            /s/ Danielle Mikhail
                                            Danielle Mikhail




                                               8
